PER CURIAM.
This cause has been orally argued before the court and the briefs and record on appeal have been read and given full consideration. It is our view that the legal effect and probative force of the evidence in the case sub judice is factually distinguishable from that present in the case of Anderson v. State Road Department1 on which appellants rely for reversal. We are further of the view that the evidence in this case more nearly conforms with that present in the case of .State Road Department v. Falcon,2 and that our conclusion should be controlled by the decision rendered in that case. Appellants having failed to demonstrate reversible error, the judgment of the trial court hereby appealed is affirmed. •
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.

. Anderson v. State Road Department, (Fla.App.1968) 204 So.2d 899.


. State Road Department v. Falcon, Inc., (Fla.App.1963) 157 So.2d 563.